UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7297


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE NACACIO AMU, a/k/a Amu, a/k/a Sld Dft 3:97-40-11,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:97-cr-00040-FDW-11; 3:10-cv-00381-FDW)


Submitted:   December 21, 2010            Decided:   January 4, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Nacacio Amu, Appellant Pro Se. Michael E. Savage, Jennifer
A. Youngs, Assistant United States Attorneys, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Amu appeals the district court’s order treating

his   18      U.S.C.    § 3582(c)         (2006)      motion       for    a   reduction      in

sentence as a successive 28 U.S.C.A. § 2255 (West Supp. 2010)

motion     and    dismissing         it   on   that    basis.         The     order    is    not

appealable        unless       a     circuit       justice      or       judge    issues      a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006);

Jones    v.      Braxton,      392    F.3d     683,    691     (4th      Cir.    2004).       A

certificate        of    appealability             will      not      issue      absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that

the     motion     states      a     debatable       claim     of     the     denial    of    a

constitutional right.              Slack v. McDaniel, 529 U.S. 473, 484-85.

We have independently reviewed the record and conclude that Amu

has not made the requisite showing.                          Accordingly, we deny a

certificate        of   appealability          and     dismiss        the     appeal.        We

dispense       with     oral       argument     because        the       facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                               2